NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                     Argued June 10, 2014
                                     Decided July 15, 2014

                                             Before

                              WILLIAM J. BAUER, Circuit Judge 

                              MICHAEL S. KANNE, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 13‐1368

UNITED STATES OF AMERICA,                         Appeal from the United States District 
     Plaintiff‐Appellee,                          Court for the Eastern District of Wisconsin.

       v.                                         No. 1:11‐cr‐00027‐WCG‐1

CHARLES W. ADAMS,                                 William C. Griesbach,
    Defendant‐Appellant.                               Chief Judge.

                                           O R D E R

     Charles Adams pleaded guilty to failing to register as a convicted sex offender, 18 U.S.C.
§  2250(a).  The  district  court  imposed  the  statutory  maximum  sentence  of  120  months’
imprisonment, a term that is more than double the high end of Adams’s guidelines range of 46
to 57 months. On appeal Adams contends that his above‐guidelines sentence is substantively
unreasonable.  Because  the  court  sufficiently  explained  the  variance  between  the  sentence
imposed and Adams’s guidelines range, we affirm the judgment of the district court.

     Adams, as a convicted sex offender, is required to register in any jurisdiction where he
lives or works. He had last updated his residency in June 2010, when he told officials that he
had moved from Allen County, Indiana, to Owen County, Indiana. He later notified Owen
No. 13‐1368                                                                                    Page 2

County three times between July and September 2010 that he was working out of state. Yet
Adams did not notify the county that he began working in Menasha, Wisconsin, in October of
that year, nor did he notify officials in Wisconsin that he was working in the state, as he was
required to do.

     Federal authorities discovered Adams’s unregistered status after he had been accused of
sexually assaulting a woman in Neenah, Wisconsin. The woman reported to the police that she
worked as an escort and agreed to meet Adams at a hotel. After she refused to engage in anal
sex, she said, Adams tied her up, stuffed a pillowcase in her mouth, and sodomized her. He
was charged with second degree sexual assault and false imprisonment, and he was in state
custody when he was charged with the current federal offense.

      The presentence report revealed Adams’s extensive criminal history, including several
violent sexual offenses (although many of those crimes were too old to score any criminal
history points). In 1986 when Adams was 19, he tied up, gagged, and raped a 12‐year‐old
girl. He received a 10‐year sentence with 8 of that suspended. And after serving 1 year he was
released on probation. His probation was revoked less than two years later, however, after he
was convicted of criminal confinement for tying up a woman and handcuffing her to a bed.
While Adams was incarcerated for that offense, he attempted to escape, and he received an
additional  6‐1/2  years’  imprisonment.  A  year  after  he  was  released,  in  1998,  Adams  was
convicted of criminal trespass after he caused a disturbance at his wife’s job by yelling at her,
the owner, and a customer, and refusing to leave. He received a 365‐day suspended sentence.
A few months later his wife reported that, after she had refused to have sex one night, he
bound, gagged, and forcibly penetrated her. During the rape, she said, Adams poured whiskey
over her nose, mouth, and face while she gagged, and then he struck her with the bottle. A jury
returned  guilty  verdicts  for  the  crimes  of  battery  with  a  deadly  weapon,  criminal  deviant
conduct, and criminal confinement, and in 1999 he received a total of 16 years’ imprisonment.
He was paroled in 2006, and the sentences were discharged in March 2009. Less than two years
later he was arrested for the assault in Wisconsin, leading to the case that is now before us. 

     Adams objected to the presentence report, opposing a proposed 6‐level upward adjustment
for  committing  a  sex  offense  on  an  adult  while  not  in  registered  status,  see  U.S.S.G.
§ 2A3.5(b)(1)(A). This increase rested on the pending charge in state court. Adams explained
that he had pleaded not guilty to those charges, maintained that all the acts between him and
the  escort  were  consensual,  and  argued  that  the  case  boiled  down  to  his  word  against  the
victim’s.

     In response, the government submitted the transcript of the victim’s testimony at Adams’s
preliminary hearing in Wisconsin circuit court and called one of the investigating officers to
testify at the sentencing hearing. At the preliminary hearing the victim identified Adams at her
No. 13‐1368                                                                                         Page 3

assailant. She agreed that initially they had consensual intercourse. But then Adams wanted
to switch to anal intercourse, and when she refused and began dressing to leave, he told her
that she wasn’t going anywhere. She screamed, and Adams pushed her onto the bed and put
her in a headlock until she couldn’t breathe. Then he used pillow cases and the belt from her
jacket to tie her arms and legs. He then shoved his fingers in her anus and put his penis in her
mouth. At sentencing, Sergeant Christine Walsh of the Neenah Police Department testified that
the victim’s testimony at the preliminary hearing was consistent with the statement she had
given the police and with what she said during her 911 call reporting the assault. Walsh added
that the investigation revealed that Adams had solicited two prisoners to pay the victim $5,000
to change her story and another $5,000 if she did not testify at his trial.

     The district court found by a preponderance of evidence that Adams had committed a sex
act  while  not  registered  and  added  6  levels  to  his  base  offense  level  of  16,  see  U.S.S.G.
§ 2A3.5(a)(1), (b)(1)(A). With a 3‐level decrease for accepting responsibility, see U.S.S.G. § 3E1.1,
the court calculated a total offense level of 19 and criminal history category of IV, yielding a
guidelines imprisonment range of 46 to 57 months. Adams advocated for a within‐guidelines
sentence, and the government requested a 57‐month sentence.

   The  district  judge  pointed  out  that  he  was  authorized  to  impose  up  to  10  years’
imprisonment and offered this assessment: 

     If ten years is ever appropriate, it seems to me it is in this case. I look at the history
     here,  I  look  at  this  defendant,  I  look  at  the  failure  to  register  aggravated  by  the
     commission of a sexual assault while unregistered, and I conclude that a sentence of
     120  months  in  the  custody  of  the  Bureau  of  Prisons  is  appropriate,  and  that’s  the
     sentence I impose. 

The judge explained that normally he puts great weight on the parties’ recommendations, but
this time, he thought, a guidelines sentence would be unreasonable. Adams’s pending case in
Wisconsin was an aggravating factor in this offense, the court reasoned, because the purpose
of registration is “to allow the public to know who you’re dealing with,” and Adams, by not
registering, had “successfully avoided” detection by the escort. The court added that Adams’s
criminal  history  had  begun  at  age  19  and  involved  serious  offenses.  Adams,  the  court
concluded, is “a very dangerous person … who at best is disturbed” but more likely just has
no regard “for others, particularly for women.”

     Adams  limits  his  appeal  to  challenging  the  substantive  reasonableness  of  his  above‐
guidelines sentence. Because the district court heavily relied on Adams’s criminal history as a
factor for imposing a sentence above the guidelines range, Adams contends, the judge should
have referenced U.S.S.G. § 4A1.3—a policy statement that provides guidance for variances if
No. 13‐1368                                                                                     Page 4

the defendant’s criminal history is inadequately represented—to determine the extent of the
variance. If the district court had done so—by incrementally moving across the sentencing
table—the court would have had to move up to a total offense level of 24 and criminal history
category of VI to obtain a 120‐month sentence, see U.S.S.G. § 4A1.3(a)(4). Adams also contends
that the district court erred by considering the pending Wisconsin charges because the court
already had accounted for the state case by tacking on 6 offense levels during the guidelines
calculations.

      “We  will  uphold  an  above‐guidelines  sentence  so  long  as  the  district  court  offered  an
adequate statement of its reasons, consistent with 18 U.S.C. § 3553(a), for imposing such a
sentence.” United States v. Hallahan, 744 F.3d 497, 518 (7th Cir. 2014) (internal quotation marks
and citation omitted); see United States v. Molton, 743 F.3d 479, 484 (7th Cir. 2014); United States
v. Stinefast, 724 F.3d 925, 932 (7th Cir. 2013). ”[A] major departure should be supported by a
more significant justification than a minor one.” Gall v. United States, 552 U.S. 38, 50 (2007);
see United States v. Taylor, 701 F.3d 1166, 1174 (7th Cir. 2012); United States v. Castillo, 695 F.3d
672, 673–74 (7th Cir. 2012). And we are more likely to uphold an above‐guidelines sentence “if
it is based on factors sufficiently particularized to the individual circumstances of the case
rather than factors common to offenders with like crimes.” United States v. Jackson, 547 F.3d 786,
792–93 (7th Cir. 2008) (internal quotation marks and citation omitted). 

     District judges need not belabor the obvious, see United States v. Lyons, 733 F.3d 777, 785
(7th  Cir.  2013),  and  the  record  leaves  no  doubt  about  why  the  district  court  imposed  the
statutory maximum sentence. At sentencing the court recounted—in detail—Adams’s ongoing,
violent  criminal  history  and  concluded  that  a  10‐year  sentence  is  reasonable  for  such  a
dangerous person. If that weren’t enough, as the government points out, the court did not rest
Adams’s above‐guidelines sentence entirely on his criminal history but imposed a sentence
consistent with the factors in 18 U.S.C. § 3553(a). The court also considered the nature and
circumstances of the current offense, including that Adams violently assaulted another woman,
who  easily  could  have  avoided  him  had  Adams  been  registered,  the  characteristics  of  the
defendant, particularly Adams’s violent propensities toward women, the need to deter Adams
from committing more crimes, and to protect the public from him. See 18 U.S.C. § 3553(a)(1),
(a)(2)(B), (C); United States v. Drain, 740 F.3d 426, 432–33 (7th Cir. 2014) (concluding that district
court could rely on defendant’s long arrest record plus adjudicated criminal history without
following § 4A1.3 in its “holistic evaluation” of § 3553(a) factors and affirming above‐guidelines
sentence); United States v. Perez‐Molina, 627 F.3d 1049, 1049–51 (7th Cir. 2010) (concluding that
district court did not err in disregarding § 4A1.3 because it also relied on other § 3553(a) factors
in imposing sentence that doubled high end of guidelines range). 

    Nor was there any error in the court’s consideration of the pending Wisconsin charges
during the § 3553(a) analysis because a sentencing court may further consider facts already
No. 13‐1368                                                                                   Page 5

taken into account during the guidelines calculations. See United States v. Aljabari, 626 F.3d 940,
951 (7th Cir. 2010); United States v. Tockes, 530 F.3d 628, 633 (7th Cir. 2008) (recognizing district
court’s discretion to consider pending state charge in determining sentence). 

     We are even less persuaded by Adams’s remaining arguments that his above‐guidelines
sentence implicates broader policy goals in the criminal justice system: marginal deterrence and
incentives to plead guilty. He first argues that, by imposing the statutory maximum sentence,
the district court risks leaving “no room for deterrence of more serious crimes” because his
sentence  is  similar  to  the  median  sentences  for  crimes  like  sexual  abuse  of  a  minor,
transportation of a minor for sex, sexual abuse of a ward, and criminal sexual abuse. Second,
Adams  argues  that  his  above‐guidelines  sentence  “serves  as  a  beacon,  warning  other
defendants that the entry of a guilty plea will earn them short shrift and removing incentive
for similarly situated defendants to enter a plea of guilty.” But as far as these arguments relate
to the reasonableness of Adams’s sentence, neither shows that “the district court’s reasoning
was illogical or inconsistent with the factors listed in § 3553(a),” United States v. Boling, 648 F.3d
474, 483 (7th Cir. 2011), and thus there is no basis to conclude that the district court abused its
discretion on those grounds.
                                                                                       AFFIRMED.